Citation Nr: 0116027	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-20 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, JC, and PA


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2000 determination by the VA Regional Office (RO) 
in Manila, Philippines, which found that the appellant had no 
recognized military service with the Armed Forces of the 
United States.

The record reflects that the appellant initially requested a 
personal hearing before a Member of the Board in conjunction 
with his appeal.  He subsequently provided testimony at a 
personal hearing conducted before personnel at the RO in 
February 2001.  At this hearing, and in a written statement, 
the appellant stated that this hearing satisfied his request, 
and that he no longer desired a hearing before a Member of 
the Board.  See 38 C.F.R. § 20.704(e) (2000).


FINDINGS OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

The appellant has asserted that he had recognized military 
service during World War II, and has submitted various 
documents in support of his claim.  For example, on a May 
2000 VA Form 21-526, Application for Compensation or Pension, 
he asserted that he had service as a recognized guerilla from 
January 1945 to February 1946.  He submitted a Certification 
from the General Headquarters of the Armed Forces of the 
Philippines, dated in October 1994, that he was a guerilla 
from January 1945 to February 1946.  However, this 
Certification stated that the appellant's name was "not" 
carried in the Approved Revised Reconstructed Guerilla Roster 
of 1948.  In July 2000, the RO informed the appellant that 
his name did not appear on the roster of recognized guerillas 
in the records of their office; that the guerrilla 
recognition program was terminated June 30, 1948; and that 
subsequent to that date, no authority existed to alter, 
amend, or modify decisions with respect to recognition.
The appellant subsequently submitted a Certification from the 
Office of the Adjutant General for the Armed Forces of the 
Philippines, dated in September 2000, that he was a guerilla 
from January 1945 to February 1946.  He also submitted an 
Affidavit for Philippine Army Personnel, dated in January 
1946, attesting to his having been a civilian guerilla 
beginning in January 1945.

In January 2001, the U.S. Department of the Army notified the 
RO that the appellant had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."

At the February 2001 personal hearing, both JC and PA that 
they were receiving "PVAO" benefits, and that the appellant 
was their comrade in the 12th Infantry.  

In a May 2001 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces were maintained by U.S. Army Reserve Personnel Center 
(ARPERCEN).  The RO stated that the individual records for 
each potential claimant were maintained in alphabetical 
order.  It was noted that ARPERCEN had repeatedly informed VA 
that, unless the claimant reported personal data such as 
name, which was different from that which was provided in a 
prior request for service verification, there was no value in 
resubmitting a request for reverification.  It was further 
noted that ARPERCEN had indicated that a potential claimant's 
service was verified by the records associated with his name 
and that, if the name was a common one or if there are minor 
discrepancies in spelling or middle initial, ARPERCEN would 
compare the service number, date of birth, place of birth, 
and names of next of kin provided in the request for 
information with the records they have on file.  The RO noted 
that documents issued by the Philippine Army or Philippine 
Veterans Affairs (with the exception of Form 23, Affidavit 
for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERCEN.  The RO also reported that the Philippine 
government had its own regulations and laws which permit 
recognition of military service not recognized by the United 
States Army and findings are not binding on ARPERCEN.  
Moreover, the RO noted the information submitted to ARPERCEN 
concerning the appellant's claim of recognized military 
service, and concluded that no new evidence had been 
presented, which was different from that already submitted, 
which would warrant a request for recertification.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, we 
note that "service department findings are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).  Therefore, the various documents the appellant 
has submitted, including those from the government of the 
Philippines, have no bearing upon the resolution of this 
matter.  

In the instant case, the United States Army's aforementioned 
determination that the appellant did not serve as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
is binding upon the Board.  The Board concurs with the RO's 
determination, as documented by the May 2001 Memorandum for 
File, that the appellant has since submitted no United States 
service documents in support of his claim, or any further 
information different from that previously submitted to the 
United States Army, which would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Accordingly, the VA has fulfilled its duty under 
38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on VA, the 
Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Nevertheless, for the reasons stated below, the 
Board finds that VA's duties under the VCAA have been 
fulfilled even though the RO did not have the benefit of the 
explicit provisions of the VCAA.

The record reflects that the RO informed the appellant by 
correspondence dated in July 2000, and the September 2000 
Statement of the Case, that his claim was being denied 
because his name was not on the roster of recognized 
guerillas.  Further, he was informed at his February 2001 
personal hearing, and by a Supplemental Statement of the Case 
issued later that month, that the U.S. Department of the Army 
had certified that he had no recognized military service and 
that this determination was binding on VA.  This is 
essentially the same rationale for the Board's decision 
herein.  It is also noted that both the Statement of the Case 
and the Supplemental Statement of the Case included a summary 
of the applicable statutory and regulatory provisions 
pertinent to the instant case.  Further, as noted above, the 
appellant has since submitted no United States service 
documents in support of his claim, or any further information 
different from that previously submitted to U.S. Department 
of the Army, which would warrant a request for 
recertification.  Moreover, since this claim has been denied 
as a matter of law, the benefit of the doubt doctrine is not 
for application in the instant case.  Also, as the law and 
not the facts is dispositive in this case, there does not 
appear to be any reasonable possibility that any additional 
assistance would aid in substantiating the appellant's claim.  
See § 3 of the VCAA, to be codified at 38 U.S.C.A. 
§ 5103A(a)(2).  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis, 6 Vet. App. at 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Thus, the Board concludes that 
further development and further expending of VA's resources 
is not warranted.  


ORDER

The appeal for basic eligibility for VA benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

